PER CURIAM.
The land which has been exempted from taxation by the decision in these proceedings was formerly known as the “Cranston Hotel Property,” near West Point, and consists of two tracts near Cranston Station, on the West Shore Railroad. The larger tract consists of 22.364 acres. The smaller tract, which is separated from the larger by a road running east and west, known as the “Landing Road,” occupies an area of 13.084 acres. As to the larger tract, we think that the orders made at Special Term should be sustained, for the reasons given in the opinion of Mr. Harry Hirschberg, the referee before whom the hearing was had. We are entirely satisfied with his statement of the law bearing upon the case, and its application to this part of the property. As to the smaller (thirteen-acre) tract, however, which is not only separable, but actually separated, from that part of the property employed for educational purposes, the evidence shows that the relator makes no use of it, except to take lumber therefrom for improving the other portions of the grounds when occasion requires. It seems to us going too far to hold that this part of the property is used exclusively for educational purposes, or, indeed, that it is used for educational purposes at all. The orders appealed from should be modified so as. to- declare *45the 13-acre tract Hable to assessment and taxation, but otherwise they are right, and should be affirmed.
Orders modified so as to declare the thirteen acre tract liable to assessment and taxation, and as modified, affirmed, without costs of this appeal to either party.